                   Case 20-11170-LSS       Doc 5    Filed 05/21/20        Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 7

INTEGRAMED AMERICA, INC.,                                     Case No. 20-11170 (LSS)

         Debtor.


 NOTICE OF APPEARANCE AND DEMAND FOR NOTICES AND SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the below attorneys enter their appearance, pursuant to Rule

 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

 Bankruptcy Rule 2002-1, on behalf of Molina Dayal, M.D., Maureen Schulte, M.D., and

 STLFertility, LLC (collectively, the “Parties”). The attorneys below request, pursuant to

 Bankruptcy Rules 2002 and 9007, and section 342 of the United States Bankruptcy Code, that

 copies of all notices and pleadings given or filed in this case be given and served upon them.

 Pursuant to Bankruptcy Rule 7005 and Local Bankruptcy Rule 5005-4(c), counsel opts-in to

 electronic service at the email addresses set forth below:

                     Shanti M. Katona                          Matthew S. Layfield
                    POLSINELLI PC                               POLSINELLI PC
               222 Delaware Ave., Suite 1101              100 S. Fourth Street, Suite 1000
                Wilmington, Delaware 19801                  St. Louis, Missouri 63102
                 Facsimile: (302) 252-0921                  Facsimile: (314) 667-3731
                  skatona@polsinelli.com                    mlayfield@polsinelli.com

          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

 limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

 whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

 electronically, telephone, telegraph, telex, or otherwise filed or made with regard to the referenced

 case and proceedings therein.



 73677017.1
                Case 20-11170-LSS         Doc 5       Filed 05/21/20   Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive the Parties’

(i) right to have final orders in non-core matters entered only after de novo review by a higher court;

(ii) right to trial by jury in any proceeding so triable; (iii) right to have the reference withdrawn in

any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,

defenses, setoffs, or recoupments to which the Parties are or may be entitled under agreements, in

law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved.

Dated: May 21, 2020                            POLSINELLI PC
       Wilmington, Delaware
                                               /s/ Shanti M. Katona
                                               Shanti M. Katona (Del. Bar No. 5352)
                                               222 Delaware Ave., Suite 1101
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 252-0920
                                               Facsimile: (302) 252-0921
                                               skatona@polsinelli.com

                                               -and-

                                               Matthew S. Layfield
                                               100 S. Fourth Street, Suite 1000
                                               St. Louis, Missouri 63102
                                               Telephone: (314) 552-6834
                                               Facsimile: (314) 667-3731
                                               mlayfield@polsinelli.com

                                               Counsel to Molina Dayal, M.D., Maureen Schulte,
                                               M.D., and STLFertility, LLC




                                                  2
73677017.1
